DISSENTING OPINION by
Judge SIMPSON.
This case involves practice under the act commonly known as the Controlled Substances Forfeiture Act (Forfeiture Act).1 I respectfully dissent from the Majority opinion in several respects. First, I disagree with the Majority’s decision to effectively overrule a recent en banc decision and to adopt a new standard to evaluate penalty as part of an excessive fine analysis. Second, because the issue is not preserved and because I discern no error, I disagree with the Majority’s decision to require a new evaluation of the relationship of the forfeited property to the offenses. Third, because no error is present, I would not require a new evaluation of culpability of the owner of the forfeited property. Fourth, I dissent from the Majority’s decision to reverse and remand on the statutory innocent owner defense. Nevertheless, because of significant matters arising after this case was decided in the trial court, and because of lapses in the certified record, I would vacate and remand to the trial court for further proceedings.
I. Background
The record before the fact-finder was that between November 2009 and April 2011, there were seven controlled drug buys from Elizabeth Young’s adult son, Donald Graham, at or near Ms. Young’s house and vehicle. Each was described. There was also another drug transfer by an individual who exited the house. Tr. Ct., Forfeiture Hearing, Notes of Testimony (N.T.), 5/12/12, at 46-48. In addition, based on complaints (N.T. at 16, 46, • 50), there were three police surveillance operations of the house, and three searches of Ms. Young’s house. Two persons were arrested in the aftermath of the police activities: Ms. Young’s adult son, Graham, who was receiving mail at the house, and Baron Adams, who was apparently living at the house. N.T. at 53-55.
With regard to the three searches of Ms. Young’s house, the first occurred on November 19, 2009, after a third controlled buy of marijuana from Graham. From the *879house police seized two baggies containing marijuana, one clear packet containing marijuana, four pink packets containing marijuana, a scale and packaging material. N.T. at 8. The police told Ms. Young her son was selling drugs from the house. Significant for later discussion, they also showed the seized items to Ms. Young, and they explained to her what the items were. N.T. at 13-14.
After the first search of Ms. Young’s house, when Graham did not turn himself in to the police, the police began another round of surveillance. There were four more controlled buys of marijuana from Graham at or near the house and vehicle. This surveillance culminated in another search of Ms. Young’s house and a search of Ms. Young’s vehicle. This second search occurred on January 7, 2010. The police seized 1.3 grams of marijuana from the living room of Ms. Young’s house and 8.5 grams of marijuana from the vehicle. N.T. at 22. In the opinion of a police officer who conducted the search of the house and was qualified as an expert, the marijuana seized from inside the house was intended for sale. N.T. at 33-36. The bases for this opinion were that it was in bulk form, it was similar to the marijuana previously recovered from the controlled buys, and there were no items for personal consumption, such as cigarette papers, inside the house. Id. Graham was also arrested at this time, on the front steps of the house. A search of his person revealed a clear sandwich baggie containing 4.6 grams of marijuana, a cellular phone, $236 dollars (including money from one recent controlled buy), and keys to Ms. Young’s house and vehicle.
Based on another complaint, the police began more surveillance of Ms. Young’s house on April 25, 2011. An officer observed a male leave the house and engage in a suspicious transaction.2 The parties were stopped, and five clear plastic baggies containing 19 grams of marijuana were recovered. N.T. at 46-47. As a result, another search warrant was issued for Ms. Young’s house, and it was executed later that day. From the basement the police seized numerous large Ziplock bags with marijuana residue, a birth certificate for Baron Adams, a checkbook for Baron Adams, and a scale. N.T. at 48. Confiscated from a bedroom on the second floor was $4020 (from a safe) and mail addressed to Baron Adams. Confiscated from Adams’ vehicle was a large Ziplock bag containing bulk marijuana, later weighed at 521 grams, and a clear plastic bag containing 14 small jars with purple tops. N.T. at 48-49.
Evaluating the totality of the circumstances, the trial court stated,
the evidence presented by the Commonwealth at the forfeiture hearing clearly shows that illegal drug sales were being facilitated through the use of this property. The record clearly reflects that Mr. Graham was selling illegal drugs from the property on a regular basis and that he was storing illegal drugs in the subject vehicle. Confidential informants purchased drugs at the house. Paraphernalia was recovered from inside the property as well. Therefore, the court finds that Mr. Graham was using Ms. Young’s property, both the 1997 Chevrolet and her home, to facilitate the commission of illegal drug transactions.
Tr. Ct., Slip Op. at 10 (emphasis added). The trial court concluded that the Commonwealth met its burden in establishing a *880nexus between the property forfeited and the alleged illegal activities. Id.3
Regarding Ms. Young’s excessive fine defense under the Eighth Amendment to the United States Constitution and the coextensive Article I, Section 13 of the Pennsylvania Constitution, the trial court relied upon two recent en banc decisions of this Court, Commonwealth v. 5111 Spruce Street, 890 A.2d 35 (Pa.Cmwlth.2006) (5444 Spruce St. (Cmwlth.Ct.)), and Commonwealth v. 54.2 Ontario Street, 989 A.2d 411 (Pa.Cmwlth.2010). The trial court evaluated the maximum fines that could have been levied for the second (2010) surveillance of Ms. Young’s house and vehicle, and determined the maximum fines exceeded the value of the assets. As to whether the violations were isolated or a pattern of unlawful behavior, and the extent of the harm, the trial court stated:
For the past several years, Mr. Graham has continuously sold narcotics from the property. Further, this type of illicit behavior puts not only Mr. Graham’s neighbors in harm’s way, but also the officers investigating his unlawful activities and serving warrants in connection with that illegal conduct.
Tr. Ct., Slip Op. at 13. The trial court concluded that the property forfeited was not grossly disproportionate to the gravity of the offense. Pertaining to Ms. Young’s culpability, the trial court stated, “the record clearly shows that, at best, Ms. Young turned a blind eye to her son’s illegal conduct at the property.” Id.
As to Ms. Young’s statutory innocent owner defense, the trial court specifically rejected her “argument that she had no knowledge of the drug transactions taking place inside her residence or car.” Tr. Ct., Slip Op. at 11. The trial court concluded: “Ms. Young has failed to establish her innocent owner defense because she did not show that the unlawful use of the subject property was without her knowledge or consent.” Id. at 8.
II. Excessive Fines Defense
A. Generally
Legally, the Majority effectively overrules a recent en banc decision of this Court, 512 Ontario Street. Also, for the first time it announces an unworkable scheme to evaluate the likely criminal penalty which would have been imposed had a party been convicted of a violation of the Controlled Substance, Drug, Device and Cosmetic Act (Drug Act) under a civil standard of proof. I believe these are grave errors.
In 512 Ontario Street, this Court affirmed an excessive fines analysis which considered the conduct of the landowner and the maximum penalties prescribed by the legislature for illegal activity at a property subject to forfeiture even when the owner was acquitted of criminal charges.
The Majority effectively overrules this 2010 en banc decision. Dispelling any doubt, in a footnote the Majority extols the virtues of departing from stare decisis. Majority Op., at 857 n.23. The Majority takes a block quote, and points out “prob*881lems that require correction and clarification.” Id. at 856. However, 542 Ontario Street was correctly decided; the Majority overlooks a central discussion in the decision.
The Majority complains that this Court improperly compared the penalty imposed by the forfeiture against the maximum penalty available as part of the first prong of the gravity of the offense analysis, However, the Majority takes the block quote entirely out of context. In the preceding six paragraphs, the 542 Ontario Street Court examined the conduct of the landowner as part of the penalty prong of the gravity of the offense analysis. This was a substitute for an actual penalty, because the owner was acquitted, and no criminal sentence was imposed on him. Thus, in the paragraph immediately preceding the block quote, the Court summarized the owner’s conduct as follows:
In this case, the civil jury found that [the owner’s] house was used by or possessed by a person other than him for an unlawful purpose, and, significantly, [the owner] knew of or consented to the use of his house by another for an unlawful use. These findings, together with the circumstances set forth in the affidavits of probable cause and police reports setting forth the results of the 2005 search, are sufficient to support a preponderance of the evidence determination [the owner] conspired with the occupant of his property to possess with intent to deliver. As a result, it is appropriate to consider the gravity of that conduct and the maximum penalty available for the conspiracy.
542 Ontario Street, 989 A.2d at 419 (emphasis added).
In sum, contrary to the characterization by the Majority, the 542 Ontario Street Court carefully analyzed the actual conduct of the owner together with the maximum penalty available for that conduct in assessing the penalty.
The 542 Ontario Street Court also compared the owner’s conduct together with the maximum penalty to the amount of the forfeiture, but the timing of the comparison is of no moment. This is because the Court examined all three prongs of the Bajakajian4 evaluation. That one comparison occurred sooner rather than later did not threaten an unfair result. Indeed, the Majority does not explain how the timing of the evaluation impacted the result, and the Supreme Court in Bajakajian does not require that the analysis follow a particular order.
In short, because the Majority misreads 54.2 Ontario Street, it errs in effectively reversing that decision. The case was correctly decided, as it followed our Supreme Court’s direction that courts “look first” to the maximum permissible fine, and “if the value of forfeited property is within the range of fines prescribed by [the legislature], a strong presumption arises that the forfeiture is constitutional.” Commonwealth v. 5444 Spruce Street, 574 Pa. 423, 832 A.2d 396, 402 n. 7 (2003) (5444 Spruce St. (Supreme Court)). Indeed, our Supreme Court declined further review of 542 Ontario Street,5 Further, the Supreme Court recently cited the case with approval. Commonwealth v. 605 University Drive, — Pa. -, 104 A.3d 411, 420 (2014).
It is jurisprudentially unsound and in violation of the fundamental principle of stare decisis for this Court to unsettle an area of law which we recently settled. See *882Gardner v. Consol. Rail Corp., 524 Pa. 445, 573 A.2d 1016 (1990); Fagan v. Dep’t of Transp. of Commonwealth, 946 A.2d 1123 (Pa.Cmwlth.2008).
Worse, instead of an analysis of the owner’s actual conduct, the Majority declares a different substitute for an actual penalty: “Where there is no actual penalty, the Commonwealth can prove, using a civil standard of proof, an offense of the Drug Act and the likely penalty that would have been imposed.” Majority Op., at 857. Thus, the Majority substitutes assessment of a hypothetical criminal penalty for an analysis of actual conduct.
There are several problems with this approach. The most obvious is that there is no authority for it. The Majority just makes it up. Also, assessment of a nonexistent criminal penalty appears subjective, straying from our Supreme Court’s express preference for a more objective standard in evaluating gravity of the offense. 5444 Spruce Street (Supreme Court), 832 A.2d at 402 n. 7. Further, the approach appears unworkable without further guidance on how a party proves or disproves a likely criminal sentence in the absence of a criminal conviction or prosecution.
In reality, the Majority’s real agenda is to imperil civil forfeitures in the absence of a criminal conviction,6 contrary to settled law.7 Further, such an approach has the effect of subjecting at least part of the civil forfeiture proceedings to a standard of proof beyond a reasonable doubt, a significant departure from settled law.8 I also *883agree with Amicus Curiae Attorney General that a predictable, if unacknowledged, consequence of the Majority’s holding will be an increase in the number of sham or strawmen owners in forfeiture and return of property cases. Br. of Amicus Curiae in Support of Commonwealth of Pennsylvania at 2.
Moreover, no party advocates such an approach. I believe it unwise to reverse the trial court on a new legal approach that no party sought and has never been applied in case law anywhere.
B. Penalty
In its remand discussion, the Majority makes certain requirements that relate to all three prongs of the Bajakajian test. With regard to the first prong, penalty, the Majority requires the Commonwealth to present evidence on the actual criminal history of Ms. Young’s son, Graham.
What the Majority neglects, however, is that the Commonwealth offered such evidence to the trial court here. Specifically, the Commonwealth offered into evidence Exhibit C-2, a certified copy of the criminal record for Graham, a/k/a Mclver, and Exhibit C-3. It also offered a certified copy of the criminal record of Adams, which allegedly lists Adams’ address as Ms. Young’s property. N.T. at 53-55. Also offered into evidence were Exhibit C-4, a certified driving record for Graham (purportedly showing a revoked license), and Exhibit C-6, a certified driving record for Adams (which also supposedly shows his address as Ms. Young’s house). M9 None of these exhibits, however, are part of the certified record. On remand the Commonwealth should supplement the record to correct this deficiency.
C. Pattern of Misbehavior
On the second prong, the Majority also requires the trial court on remand to consider whether there was a pattern of misbehavior at Ms. Young’s property that was extensive in time and space. The Majority also declares that the Commonwealth cannot rely on any testimony from Officer Jeffrey Walker.
Some of the trial court’s findings are based on testimony from Walker. At the initial oral argument in this case, the Commonwealth informed this Court that Officer Walker was under a 2013 federal indictment, filed after the trial court rendered its decision. Answer in Opp’n to Claimant’s [Young’s] Appl. for Extraordinary Relief at ¶ 11: This Court asked whether remand was appropriate. Id. at ¶ 12. The Commonwealth (incorrectly) indicated that the trial court did not materially rely on Officer Walker’s testimony. Id. Apparently not in agreement with the Commonwealth’s request to review the record without reference to Officer Walker’s testimony, Ms. Young thereafter filed *884an Application for Extraordinary Relief, in which she asked for a new trial. In the absence of agreement, we denied Ms. Young’s Application.
While I disagree with some of the Majority’s legal analysis and conclusions, I agree that a remand is appropriate. Rather than usurping the trial court’s fact-finding role, however, I would allow the trial court to decide credibility issues related to the testimony of Walker. Further, since the Majority requires that the record be supplemented on remand by evidence of criminal histories, I would also allow the Commonwealth to substitute evidence from other sources to replace the evidence offered through Walker relating to the 2011 incident with Adams. This is not prohibited by the Majority opinion.
D. Harm
As to the third prong, harm caused by drug sales at the property, the Majority determines that the trial court’s findings of harm are not supported in the record. I disagree with this position.
As to the extent of the harm, the trial court stated:
For the past several years, Mr. Graham has continuously sold narcotics from the property. Further, this type of illicit behavior puts not only Mr. Graham’s neighbors in harm’s way, but also the officers investigating his unlawful activities and serving warrants in connection with that illegal conduct.
Tr. Ct., Slip Op. at 13 (emphasis added).10
The trial court’s findings are supported by the record. Given the circumstances of seven controlled buys at or around the house and vehicle, the surveillance of the house and the vehicle, the three searches of the house, and the arrest of Graham at the house, the trial court could properly infer that such activities carried risk to the police officers involved. Thus, the trial court could draw on common sense to infer that police field operations, especially those involved in executing search and arrest warrants in drug trafficking cases, carried more risk than other police duties, such as administrative duties, traffic duties, or appearances in court. The Majority’s dismissive approach to law enforcement risk is not supportable. Further, the Majority’s refusal to consider inferences favorable to the prevailing party is a departure from its proper appellate role.
As to harm to the neighbors, the Majority overlooks that the police acted on at least two complaints. N.T. at 16, 46, 50. Moreover, the trial court could properly infer that the neighbors are put at risk when drugs are being sold in the neighborhood.
The Majority’s reliance on the deposition testimony of a neighbor to contradict the trial court’s findings is improper, for *885several reasons. First, the trial court did not refer to the testimony and apparently decided to give it no weight. Second, there were serious procedural problems with the deposition. In particular, the deposition was held on short notice the day before the forfeiture hearing, and Commonwealth counsel could not attend. N.T. at 82. Commonwealth counsel never had the opportunity to cross-examine the witness. Id. In fact, Commonwealth counsel had never even seen the transcript when it was offered into evidence. Id. Third, the transcript of the deposition is not part of the certified record. The Majority relies instead on the summary of the deposition made by counsel for Ms. Young. N.T. 82-84. The Majority, however, ignores the rule that what lawyers say is not evidence. E.g., Pa.S.S.J.I. (Civ.) § 1.190(1) (4th ed. 2018) (“The lawyers are not witnesses and what they say is not evidence in the case.”) (Emphasis in original). Thus, a lawyer’s summary of testimony dehors the record cannot form a basis to undo the trial court’s factual findings.
In any event, if the record is to be supplemented on remand by the neighbor’s deposition transcript, the Commonwealth must be given an opportunity to cross-examine the witness. Further, the Commonwealth should be given the opportunity to supplement its proof of harm. This is consistent with the second remand in 5444 Spruce Street (Cmwlth.Ct.), and it is not prohibited by the Majority opinion.
E. Relationship of Property to Offense
Without citation to the record, the Majority states: “Young argues that instrumentality must be considered whenever a civil in rem forfeiture is challenged under the Eighth Amendment....” Majority Op., at 858. The Majority agrees with this supposed argument, and cites cases from other jurisdictions. Ultimately, the Majority remands for a decision on whether Ms. Young’s house and car were “instrumental-ities” of drug sales, and it criticizes evidence of the relationship of the property to the offenses. I dissent from the Majority’s positions.
First, the Majority is simply wrong that Ms. Young requested a discrete Eighth Amendment instrumentality analysis in either the trial court or in this Court on appeal. The Majority does not cite to the issue’s preservation in the notes of testimony before the trial court or quote any language in the briefs in either court,11 and I can find no reference. Not surprisingly, the trial court made no findings and offered no discussion on a constitutional “instrumentality” challenge, apart from its “nexus” analysis under the Forfeiture Act. Importantly, Ms. Young does not contest the trial court’s determination of “nexus” on appeal. Instead, she argues:
the trial court erred in two key ways: (1) by finding that the forfeiture did not violate the excessive fines clause of the United States Constitution or Article I, Section 3 of the Pennsylvania Constitution based on an assessment of the fines that could have been imposed on Mr. Graham, not Ms. Young, or, alternatively, on the mistaken assumption that denial of the innocent owner defense automatically forecloses an excessive fines defense; and (2) by denying Ms. Young’s defense that she is an innocent owner.
*886Appellant’s Br. at 7 (emphasis in original); see also Appellant’s Reply Br. at 3. For these reasons, the issue is not properly before us, and I would not start a new litigation process now in this long-delayed case.
Second, I disagree with the Majority’s unexplained conclusion that the “nexus” analysis under the Forfeiture Act is different from a constitutional relationship test. This conclusion is inconsistent with Pennsylvania Supreme Court precedent. Commonwealth v. Wingait Farms, 547 Pa. 332, 690 A.2d 222, 226-27 (1997) (applying Forfeiture Act, fact-finder’s determination that property facilitated violation of Drug Act tantamount to determination forfeiture not excessive under constitutional provisions requiring sufficient relationship of offense to the property). Although the Majority states that the inquiries are different, it relies on several federal cases and cases from other states that do not involve Pennsylvania’s Forfeiture Act.
Third, I disagree with the Majority’s reliance on out-of-jurisdiction cases. There is sufficient guidance from the Pennsylvania Supreme Court on the relationship of the property to the offenses analysis. The trial court’s analysis is consistent with that authority.
In Wingait Farms, the Pennsylvania Supreme Court rejected an excessive fines challenge to the civil in rem forfeiture of a farm and horses. The Court stated: “A constitutionally excessive forfeiture, therefore, would be one in which the property was not significantly utilized in the commission of the drug-related offense.” Id. at 227. In his concurring opinion, Justice Cappy added:
Moreover, ‘significantly’ should he defined as requiring a pattern of similar use of the property, in other words, a repeated use of the property to facilitate the violation of the law. ‘Otherwise significant property interests might become forfeit based on the unusual and unaccustomed incident.’
Id. at 227-28 (Cappy, J., concurring) (emphasis added) (citation omitted).
In this case, the trial court found that there was a pattern of similar use of the house and car together to facilitate drug sales, based on numerous controlled buys from Ms. Young’s son, Graham, and the results of several searches, of the house, of the car, and of Graham on the front steps of the property. This clearly satisfies the Pennsylvania Supreme Court standard for significant use of the property.
Finally, I believe the Majority acts beyond its appellate mission when reviewing the evidence of the relationship between Ms. Young’s property and the repeated drug sales by her son. As previously discussed, there were seven controlled buys of marijuana from Graham. In addition, there was another transaction involving Adams. There were three searches of the real estate, a search of Young’s vehicle and a search of Graham’s person incident to his arrest at the property. The trial court was not required to parse these events into before-and-after time frames, nor was it required to distinguish sales inside the real estate, from sales inside the vehicle, from sales on the sidewalk nearby.
As the fact-finder, the trial court was permitted to view the totality of the circumstances and determine that Ms. Young’s house and vehicle were being used by Graham together as part of an on-going drug sales operation. Nor was the trial court obligated to dissect the detailed testimony of the seven controlled drug buys, looking for inferences unfavorable to the Commonwealth; rather, as the fact-finder, the trial court was permitted to draw inferences favorable to the Commonwealth regarding the controlled buys, and it obvi*887ously did so. In short, the Majority’s efforts to re-weigh the evidence are inappropriate.
F. Ms. Young’s Culpability
I agree with the Majority that an excessive fines analysis entails an evaluation of the culpability of the owner; however, I disagree that there was any error in the trial court’s analysis. Also, I disagree with the Majority’s reliance on out-of-jurisdiction cases.
The trial court addressed Ms. Young’s culpability. The trial court stated: “This Court finds that the Commonwealth established to a preponderance of the evidence that Ms. Young either knew of or consented to her son’s illegal activities.” Trial Ct., Slip Op. at 13. The trial court also stated: “[T]he record clearly shows that, at best, Ms. Young turned a blind eye to her son’s illegal conduct at the property.” Id.12
The substantial evidence supporting the trial court’s finding is recounted in detail in the next section. It is sufficient here to acknowledge that the trial court’s findings and conclusions are similar to those in 51$ Ontario Street, which supports the trial court’s decision.
In 542 Ontario Street, the owner did not live at the property, which he rented to another. Similar to this case, in 2004 the police received complaints about the property, and they began surveillance. Five controlled buys were made. Based on this, the police obtained and executed the first search warrant at the property, finding drugs and paraphernalia. The owner was not charged, but he learned of the situation and indicated a willingness to cooperate with law enforcement efforts.
In 2005, after an additional investigation and more controlled drug buys, a second search warrant was executed at the property, and controlled substances with a value of $180 were recovered. On this occasion the owner was criminally charged. Ultimately, a criminal jury acquitted the owner.
Nevertheless, the Commonwealth sought forfeiture of the house. A subsequent civil jury determined the property was subject to forfeiture. As in this case, the fact-finder found that the owner knew of or consented to use of the house by another for an unlawful use.
The similarities between 542 Ontario Street and this case are noteworthy. In both cases it was only after law enforcement informed the owner of the illegal activities at the property, and the illegal activities continued that forfeiture was pursued. In both cases the fact-finder on the forfeiture issue found that the owner knew of or consented to the illegal activities at the property. In both cases forfeitures were ordered despite the lack of criminal convictions involving the owner. I believe 51$ Ontario Street controls the culpability analysis here.
Moreover, the trial court’s finding of “turning a blind eye” is sufficient to defeat Young’s lack-of-criminal-culpability defense, even under an analysis more favorable to Ms. Young than previously applied *888in Pennsylvania. See, e.g., United States v. Milbrand, 58 F.3d 841, 848 (2d Cir.1995) (mother had a “significant degree of culpability” in criminal use of property she owned, and which her son used to grow marijuana, despite the fact she was not prosecuted or convicted, where court found mother “would have to have been blind not to have been aware of her son’s marijuana activities, or would have to have consciously and purposefully ignored signs of such activities,” and that her testimony that she was not aware was “simply not credible.”)
The Majority adopts the analysis of the Second Circuit in another case, von Hofe v. United States, 492 F.3d 175 (2d Cir.2007). Because von Hofe is clearly distinguishable, the Majority errs.
In von Hofe, the claimants, a husband and wife, challenged a federal trial court’s decision that ordered the forfeiture of their home, asserting the forfeiture constituted an excessive fine. In that case, police executed a search warrant for the home, which yielded, among other things, 65 marijuana plants. The husband and wife were convicted of various criminal offenses under state law. The federal government brought an in rem forfeiture action against the home. The only crime to which the wife pled guilty was possession of a controlled substance, while her husband pled guilty to manufacturing and distributing such substances. Ultimately, the Second Circuit agreed with the federal trial court that the forfeiture of the husband’s interest in the home did not violate the Excessive Fines Clause, but it reversed the forfeiture judgment as to his wife. Specifically, the Court stated:
[The wife] bears minimal blame for the criminal activity that occurred at 32 Medley Lane. The record is devoid of any evidence indicating her use of drugs or her involvement in any criminal activity whatsoever. See [United States v. 32 Medley Lane, 372 F.Supp.2d 248, 267 (D.Conn.2005) ]. We also have no evidence to suggest [the wife] encouraged or promoted the offensive conduct occurring at 32 Medley Lane. This separates her from the Milbrand claimant, who acted as a strawman in a sham transaction to shield her son’s criminal activity, 58 F.3d at 848, and the Collado [13] claimant, who actively aided her son’s narcotics trafficking by repeatedly warning his confederates about possible police surveillance, 348 F.3d at 327-28. And although [the wife] may have known her husband smoked his marijuana with friends and fatnily, we are bound by the district court’s finding that she was not ‘aware that either her sons or husband were [sic] selling or bartering the marijuana in her home, ’ which distinguishes her from the claimants in Collado and Milbrand, both of whom appear to have known the full extent of the narcotics trafficking that occurred on their propeHy. 32 Medley Lane, 372 F.Supp.2d at 255. The absence of proof on this point is relevant; not only does narcotics trafficking cause significant harm to the community, but a property owner who countenances narcotics trafficking might have a pecuniary incentive to permit the activity.
von Hofe, 492 F.3d at 188-89 (emphasis added). Additionally, the Court pointed to the fact that the husband and wife owned the home as joint tenants. “Saying [the wife] allowed her husband to engage in illegal activity on the property ... must be taken in the context of [the couples’] joint tenancy. [The husband] did not need his wife’s permission to use the property; joint ownership of [the home] entitled [the *889husband] to use the property as if he were the sole owner.” Id. at 189.
Here, unlike in von Hofe, the trial court found “the Commonwealth established to a preponderance of the evidence that Ms. Young either knew of or consented to her son’s illegal activities on the subject properties.” Tr. Ct., Slip Op., at 13 (emphasis added). As set forth below, the record amply supports the trial court’s finding that Ms. Young knew of her son’s illegal, activities. N.T. at 89, 14. Additionally, unlike in von Hofe, where the claimants owned the home at issue as joint tenants, here Ms. Young was the sole owner of the property. Thus, Graham needed Ms. Young’s consent to be on the property, and she had authority to exclude him based on his illegal activities, but did not do so.
Also, in United States v. Sabhnani, 599 F.3d 215 (2d Cir.2010), the Second Circuit later distinguished von Hofe, where the claimant knew of the illegal activity occurring on his property, explaining:
We find von Hofe easily distinguishable. As we have already discussed, the trial testimony is clear that [the claimant] both knew of the criminal conduct taking place inside his residence and participated in it. This distinguishes von Hofe, in which we found it significant to her level of culpability that Mrs. von Hofe neither knew of the drug trafficking nor in any way “encouraged or promoted” it. Id. at 188. In [Collado], we rejected a constitutional challenge to a forfeiture action against a building owner who was ‘willfully blind’ to the drug trafficking taking place in her building. Collado, 348 F.3d at 327-28.... See also [Milbrand, 58 F.3d at 848] (forfeiture of mother’s interest in farm on which son conducted marijuana trafficking was not excessive because evidence demonstrated that she must have knoum of criminal conduct taking place there).
Sabhnani, 599 F.3d at 263 (emphasis added).
In sum, because the trial court found that Ms. Young was told of her son’s activity at the property, she knew of the illegal activity. Under these circumstances, von Hofe does not apply.
III. Innocent Owner Defense
In addition, the Majority reverses the trial court and remands Ms. Young’s statutory innocent owner defense.14 The Majority first declares that Ms. Young was not required to believe what a police officer tells a citizen about an alleged crime. Second, recognizing that the trial court rejected Ms. Young’s testimony as not credible, the Majority declares that a negative credibility finding does not constitute positive evidence that can support a finding of fact regarding Ms. Young’s culpable knowledge. Lastly, the Majority cites a *890California federal case for the proposition that a parent is not required to throw a drug-dealing son out of the house. For the following reasons, I disagree with the Majority.
My primary concern with the Majority’s approach cm this issue is that it is based almost exclusively on' the testimony of Ms. Young and the rejection of the. Commonwealth’s evidence. However, that is the opposite of how the fact-finder resolved the issue. The trial court specifically rejected Ms. Young’s “argument that she had no knowledge of the drug transactions taking place inside her residence or car.” Tr. Ct., Slip Op. at 11. Indeed, the trial court stated, “this Court observed Ms. Young’s demeanor and behavior during her testimony. This Court simply did not believe Ms. Young’s testimony due to blatant inconsistencies.” Id. at 14. Instead, the trial court relied on the Commonwealth’s evidence. Id. at ll.15 The trial court concluded: “Ms. Young has failed to establish her innocent owner defense because she did not show that the unlawful use of the subject property was without her knowledge or consent.” Id. at 8.
As to whether a citizen must believe what a police officer says about an alleged crime, a citizen can ignore information from any source. She does so, however, at her own peril. Here, the fact-finder believed the source, the police officers. Given the detailed testimony from them, no abuse of discretion is evident. Thus, the following colloquy occurred during the direct and cross-examinations of Officer Robert Billips, respectively, regarding the search warrant executed on Ms. Young’s home in November 2009 (with emphasis added):
Q. Now, officer, you indicated that you had a discussion with the lady that you identified in court today as Ms. Young. What were the contents of that discussion?
A. I explained to Ms. Young myself and my partner, Sergeant Woody — that we were there with a search warrant for narcotics for her son.

We explained that her son had been selling drugs out of the house and using a vehicle on several different days.

We left her a copy of the search warrant and a copy of the probable cause. I asked her would she call her son. She didn’t call her son at that time.
I used my cellphone and I called him, 267 [###-####], and I told him that we have a search warrant we’re in his mother’s house. Do [sic] he want to come turn himself in? He said I’ll talk to my lawyer and turn myself in.
Q. When you had that discussion on the cellphone where was Ms. Young? A. She was present. All this took place in the dining room.
‡ ‡ ‡
Q. Did Ms. Young ask you or your sergeant any questions during your conversation?
A. Asked why we were there and we explained that we had a search warrant because her son was selling drugs on *891more than one occasion out of her house and also using the [1997 Chevrolet].
Q. Did she ask you for any evidence or any proof of her son selling drugs at that time?
A. We left a copy. We explained the search warrant. We left a copy of the search warrant along with the probable cause.
Q. Did she ask you to show her any other evidence, pictures or anything like that?
A. No. But we did, all the evidence that we gathered, prior to leaving, we showed her what we confiscated out of her house and explained to her what the items were.

For example, the empty bags, we say these are used to package marijuana, the baggies of marijuana. This is the marijuana. We have a scale. We showed her things like that prior to us leaving the residence.

Q. What was her reaction?
A. She was in disbelief.
N.T. at 8-9,13-14.16
Of particular significance is that the police officers showed Ms. Young the search warrant and supporting probable cause affidavit, and they informed her that they were going to arrest her son for selling drugs, including more than one occasion from her house. Further, the officers also showed her drugs, showed her packaging material, showed her a scale and other evidence seized from her house, and they explained to her what the items were.
I also struggle to understand the Majority’s pronouncement that a negative credibility finding does not constitute positive evidence of Ms. Young’s knowledge. Because Ms. Young had the statutory burden of proof on this issue, the Majority’s pronouncement makes no sense. Once the trial court rejected her testimony, Ms. Young could not carry her burden. The Commonwealth was not required to offer “positive evidence that can support a finding of fact” on this issue. Nevertheless, the Commonwealth offered the testimony above, which persuaded the fact-finder. The Majority’s added complaint that the General Assembly incorrectly placed the statutory burden of proof on the party asserting the innocent owner defense only makes its position more confusing.
Given the testimony referenced above, I would affirm the trial court’s rejection of the innocent owner defense. I would not burden the parties with rehashing this issue on remand.
Lastly, for legal and factual reasons, I dissent from the Majority’s rule that a parent is not required to throw a drug-dealing son out of the house. Legally, the Majority quotes part of the discussion in United States v. 6625 Zumirez Drive, Malibu, California, 845 F.Supp. 725, 736 (C.D.Cal.1994), for the apparent per se rule. Unfortunately, the Majority does not include the entire quote. Omitted from the Majority’s quote is the next sentence of the Malibu court’s discussion: “This does not mean that parents should be shielded from the forfeiture laws; rather, it means that the Court considers the relationship between the parties in evaluating the gravity of the landowner’s conduct.” Id. (emphasis added).
Factually, Young’s son, Graham, had an admitted prior record of drug offenses. N.T. at 64; see also N.T. at 53-54 (offer of *892Exhibit C-2, certified copy of prior record Donald Graham, a/k/a Donald Mclver, including multiple narcotics seizures, into evidence). He was born October 12, 1965 and was approximately 45 years of age at the relevant times. See Commonwealth of Pennsylvania’s Reply to Claimant Elizabeth Young’s Appl. for Supersedeas or Stay of Eviction, Ex. I at 18. Thus, this is not the “child” referenced by the Majority. Majority Op., at 867-68. According • to Young, she and her son “never really had a close relationship.... ” N.T. at 64. Also, there was no evidence that Graham was dependent on Young or that he had no other place to live. Furthermore, Young testified that she would immediately put him out if he had drugs in the house. Id. at 67. Young would “call the cops on him myself.” Id. Under these conditions, there is no factual basis to apply the Malibu court’s approach to family drug-dealing here.
For these reasons, I disagree with the Majority’s decision to reverse and remand on the statutory innocent owner defense.
IY. Conclusion
For all these reasons, I believe the most prudent course would be to vacate the trial court’s forfeiture orders and remand for further proceedings on Mrs. Young’s excessive fine challenge, particularly the three prongs of the Bajakajian gravity of the offense analysis. Unlike the Majority, I would not overrule any Pennsylvania cases or adopt out-of-jurisdiction analyses. I would allow the trial court to consider the 2011 incident involving Adams to the extent it is supported by credible evidence. Further, because the issue is not preserved and because I discern no error, I would not require a new evaluation of relationship of the property to the offense. Additionally, because no error is present, I would not require a new evaluation of Ms. Young’s culpability.
As to Ms. Young’s statutory innocent owner defense, I discern no error on the-part of the trial court. Therefore, I would not remand this issue.
Judge LEADBETTER joins in this dissent.

. 42 Pa.C.S. §§ 6801-6802.


. The officer was Jeffrey Walker, whose subsequent legal problems were the basis for an application for extraordinary relief. This situation will be discussed in later in this opinion.


. Pursuant to the Forfeiture Act, "[r]eal property used or intended to be used to facilitate any violation of The Controlled Substance, Drug, Device and Cosmetic Act [ (Drug Act) ], [Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §§ 780-101-780-144], including structures or other improvements thereon ... which is used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, a violation of [the Drug Act] ...” is subject to forfeiture. 42 Pa.C.S. § 6801(a)(6)(i)(C). However, “[n]o property shall be forfeited ... to the extent of the interest of an owner, by reason of any act or omission established by the owner to have been committed or omitted without the knowledge or consent of that owner." 42 Pa.C.S. § 6801 (a)(6)(ii) (emphasis added).


. See United States v. Bajakajian, 524 U.S. 321, 118 S.Ct. 2028, 141 L.Ed.2d 314 (1998).


. Commonwealth v. 542 Ontario Street, 609 Pa. 703, 16 A.3d 503 (2011).


. The Majority states that “In Bajakajian, criminal charges that were filed but did not result in a conviction received no consideration or weight. A fortiori, criminal charges that could have been filed,, but were not filed, should receive no consideration or weight.” Majority Op., at 853 n.18.


. United States v. One Assortment of 89 Firearms, 465 U.S. 354, 104 S.Ct. 1099, 79 L.Ed.2d 361 (1984) (in rem civil forfeiture can apply where the claimant is acquitted of the criminal charges); Commonwealth v. 60S University Drive, - Pa. -, 104 A.3d 411, 424 (2014) ("Pennsylvania's intermediate appellate courts have ... properly and consistently considered in rem forfeiture^] to be civil proceedings resulting from criminal wrongdoing.”) (Citations omitted.); Commonwealth v. Esquilin, 583 Pa. 544, 880 A.2d 523, 529 (2005) ("[F]or property to be deemed forfeita-ble, neither a criminal prosecution nor a conviction is required.”) (citing Commonwealth v. $11,600.00 Cash, U.S. Currency, 858 A.2d 160 (Pa.Cmwlth.2004); Commonwealth v. 502-504 Gordon Street, 147 Pa.Cmwlth. 330, 607 A.2d 839 (1992), aff'd per curiam, 535 Pa. 515, 636 A.2d 626 (1994)); see also Commonwealth v. 2010 Buick Enclave, 99 A.3d 163, 168 (Pa.Cmwlth.2014) ("The courts of this Commonwealth have long recognized that the execution of statutory forfeiture is not dependent on a conviction.”); Commonwealth v. $15,000 U.S. Currency, 31 A.3d 768, 773 (Pa.Cmwlth.2011) ("There is no requirement that drugs be present in order to subject seized property to forfeiture, and there is similarly no requirement that a criminal prosecution or conviction result from the incident.") (Emphasis added.); Commonwealth v. Assorted Consumer Fireworks, 16 A.3d 554, 558 (Pa.Cmwlth.2011) (property is forfeited “not as a result of a criminal conviction but in a separate civil proceeding”; there need not be a criminal conviction in order to sustain a forfeiture) (emphasis in original); Commonwealth v. 542 Ontario St., 989 A.2d 411 (Pa.Cmwlth.2010), appeal denied, 609 Pa. 703, 16 A.3d 503 (2011) (it is not necessary that a forfeiture be supported by an underlying criminal conviction); Commonwealth v. Perez, 941 A.2d 778 (Pa.Cmwlth.), appeal denied, 598 Pa. 751, 954 A.2d 578 (2008) (same); Commonwealth v. $259.00 Cash U.S. Currency, 860 A.2d 228 (Pa.Cmwlth.2004) (en banc) (same); Commonwealth v. Giffin, 407 Pa.Super. 15, 595 A.2d 101 (1991) (same); Commonwealth v. One 1988 Ford Coupe, 393 Pa.Super. 320, 574 A.2d 631 (1990) (same); Commonwealth v. One 1974 Chevrolet Box-Type Truck, 126 Pa.Cmwlth. 173, 559 A.2d 76 (1989) (same).


.To meet its burden in a forfeiture proceeding, the Commonwealth must establish, by a preponderance of the evidence, that a nexus exists between the properly subject to forfeiture and a violation of the Drug Act. Esquilin; *883$11,600 Cash (citing Commonwealth v. 4029 Beale Avenue, 545 Pa. 172, 680 A.2d 1128 (1996)); Commonwealth v. McJett, 811 A.2d 104 (Pa.Cmwlth.2002); Commonwealth v. Wingait Farms, 659 A.2d 584 (Pa.Cmwlth.1995). The criminal burden is proof beyond a reasonable doubt; however, proof in a forfeiture proceeding must satisfy only a preponderance of the evidence standard. 542 Ontario St.; Perez; Commonwealth v. $3,222.00 U.S. Currency, 856 A.2d 288 (Pa.Cmwlth.2004); Commonwealth v. $73,671.30 Cash, U.S. Currency (Artello/Smith), 654 A.2d 93 (Pa.Cmwlth.1995) (Pellegrini, J.); see also Assorted Consumer Fireworks. A preponderance of the evidence standard, the lowest evidentiary standard, is tantamount to a “more likely than not” inquiry. Esquilin, 880 A.2d at 529. Clearly, proof in a forfeiture proceeding may be sufficient to meet that lesser standard even though it may be insufficient to obtain a criminal conviction. 542 Ontario St.


. Given these exhibits, the Majority’s criticism of the Commonwealth and the trial court for failing to receive this evidence is unfounded.


. The Majority also states that evidence of actual harm is necessary and that reliance on self-evident harm was overruled by the Supreme Court in Commonwealth v. 5444 Spruce Street, 574 Pa. 423, 832 A.2d 396 (2003) (5444 Spruce St. (Supreme Court)). This statement is not a basis for reversal, for several reasons.
First, and most important, the trial court did not make a finding based on self-evident harm; rather, as demonstrated below, the trial court made a finding based on extensive evidence of police field operations, complaints, and reasonable inferences. These are the same type of findings of harm considered in the excessive fine analysis in 542 Ontario Street.
Second, I disagree with the Majority's reading of 5444 Spruce Street (Supreme Court). In the decision, the Supreme Court did not forbid consideration of the cost to society of the traffic in illegal drugs. Rather, the Court held that all the Bajakajian factors must be considered, not just the social cost of drug trafficking. The trial court here considered all three prongs of the Bajakajian test, consistent with 5444 Spruce Street (Supreme Court).


. The Majority generally cites pages 7-11 and 15-16 of Ms. Young's Supplemental Brief for the general proposition that she preserved this issue. My review of those pages fails to reveal any such assertion. More importantly, however, the Majority fails to identify anywhere in the record or briefs before the trial court that a relationship argument was preserved.


. See United States v. One 1973 Rolls Royce (Goodman), 43 F.3d 794, 808 (3d Cir.1994) (recognizing that the "mainstream conception of willful blindness [is] a state of mind of much greater culpability than simple negligence or recklessness, and more akin to knowledge.”); see also United States v. Rivera, 944 F.2d 1563, 1570 (11th Cir.1991) (willful blindness equated with the concept of "deliberate ignorance” and treated as a state of mind equally culpable as actual knowledge); United States v. Rothrock, 806 F.2d 318, 323 (1st Cir.1986) ("The purpose of the willful blindness theory is to impose criminal liability on people who, recognizing the likelihood of wrongdoing, nonetheless consciously refuse to take basic investigatory steps.”).


13. See United States v. Collado, 348 F.3d 323 (2d Cir.2003).


. Once the Commonwealth proves a nexus between unlawful activity and a property, the owner of the property bears the burden to assert an “innocent owner defense” under Section 6802(j) of the Forfeiture Act, 42 Pa. C.S. § 6802(j). Commonwealth v. $2,523.48 U.S. Currency, 538 Pa. 551, 649 A.2d 658 (1994). Section 6802(j) allows the property owner to argue that she either lacked knowledge of, or did not consent to, the unlawful activity that occurred at the property. 42 Pa.C.S. § 6802(j).
To successfully assert the innocent owner defense, the property owner must show: (1) she is the owner of the property, (2) she lawfully acquired the property, and (3) the property was not unlawfully used or possessed by her. Id. Further, if a person other than the property owner unlawfully used or possessed the property, the property owner must show the unlawful use or possession was without her knowledge or consent. Id. Importantly, "[s]uch absence of knowledge or consent must be reasonable under the circumstances presented.” Id.


. The Majority inaccurately states that the trial court failed to identify the blatant inconsistencies which caused it to disbelieve Ms. Young and caused it to find that she had knowledge of the illegal activity. Majority Op. at 869 n.39.
The trial court wrote, "But the record in no way supports [Ms. Young’s contention that she had no knowledge of the drug transactions], For one thing, the police had served several search warrants at the property, thus giving Ms. Young effective notice of the unlawful activities. For another thing, the record indicates that the police had personally informed Ms. Young of her son’s alleged illegal activities well before the date of his arrest." Tr. Ct., Slip Op. at 11 (emphasis added).


. The Majority asserts that the Commonwealth conceded at oral argument that the police did not show Ms. Young any drugs when they conducted their search. I have no memory of the Commonwealth conceding anything other than what was set forth in the testimony of Officer Billips.